

114 S3087 RS: American Fisheries Advisory Committee Act
U.S. Senate
2016-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 674114th CONGRESS2d SessionS. 3087[Report No. 114–379]IN THE SENATE OF THE UNITED STATESJune 22, 2016Mr. Sullivan (for himself, Ms. Cantwell, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 17, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish the American Fisheries Advisory Committee to assist in the awarding of fisheries
			 research and development grants and for other purposes. 
	
		1.Short
 titleThis Act may be cited as the American Fisheries Advisory Committee Act.
		2.American Fisheries Advisory Committee
 (a)EstablishmentSection 2 of the Act of August 11, 1939 (15 U.S.C. 713c–3) is amended by adding at the end the following:
				
					(f)American Fisheries Advisory Committee
 (1)DefinitionsIn this subsection: (A)CommitteeThe term Committee means the American Fisheries Advisory Committee established under paragraph (2).
							(B)Marketing and
 promotionThe term marketing and promotion means an activity aimed at encouraging the consumption of seafood or expanding or maintaining commercial markets for seafood.
 (C)ProcessorThe term processor means any person in the business of preparing or packaging seafood (including seafood of the processor’s own harvesting) for sale.
 (D)SeafoodThe term seafood means farm-raised and wild-caught fish or shellfish harvested in the United States or by a United States flagged vessel for human consumption.
							(E)Seafood
 industryThe term seafood industry means harvesters, marketers, growers, processors, and persons providing them with goods and services.
 (2)EstablishmentNot later than 90 days after the date of the enactment of the American Fisheries Advisory Committee Act, the Secretary shall establish five regions within the American Fisheries Advisory Committee as follows:
 (A)Region 1 shall consist of Alaska, Hawaii, the Commonwealth of the Northern Mariana Islands, and the Territories of Guam and American Samoa.
 (B)Region 2 shall consist of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, Michigan, Minnesota, Wisconsin, Illinois, Indiana, Ohio, and Pennsylvania.
 (C)Region 3 shall consist of Texas, Alabama, Louisiana, Mississippi, Florida, Puerto Rico, and territory of the Virgin Islands.
 (D)Region 4 shall consist of California, Washington, Oregon, and Idaho. (E)Region 5 shall consist of New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, and Georgia.
 (3)MembershipThe Committee shall be composed of the following members: (A)Regional representationEach of the regions listed in subparagraphs (A) through (E) of paragraph (2) shall be represented on the Committee by two members—
 (i)who are appointed by the Secretary; (ii)who reside in a State or territory in the region that the member will represent;
 (iii)of which— (I)one shall have experience as a seafood harvester; and
 (II)one shall have experience as a processor; and (iv)that are selected so that the members of the Committee have experience or expertise with as many seafood species as practicable.
 (B)At-large membersThe Secretary shall appoint to the Committee at-large members to ensure that the Committee fairly reflects the expertise and interest of the seafood industry located in each region, as follows:
 (i)One individual with experience in mass market food distribution.
 (ii)One individual with experience in mass market food retail or food service.
 (iii)One individual with experience in the marketing of seafood.
 (iv)One individual with experience in growing seafood.
 (v)One individual who is an employee of the National Marine Fisheries Service with expertise in fisheries research.
 (4)Member termsThe term for a member of the Committee shall be three years, except that the Secretary shall designate staggered terms for the members initially appointed to the Committee.
 (5)ResponsibilitiesThe Committee shall be responsible for— (A)identifying needs of the seafood industry that may be addressed by a project funded with a grant under subsection (c);
 (B)developing the request for proposals for such grants; (C)reviewing applications for such grants; and
 (D)selecting applications for approval under subsection (c)(2)(B). (6)ChairThe Committee shall elect a chair by a majority of those voting, if a quorum is present.
 (7)QuorumA simple majority of members of the Committee shall constitute a quorum, but a lesser number may hold hearings.
						(8)Meetings
 (A)FrequencyThe Committee shall meet not more than two times each year. (B)LocationThe meetings of the Committee shall rotate between the geographic regions described under paragraph (2).
 (C)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee. (9)StaffThe Committee may employ staff as necessary without regard to the provisions of title 5, United States Code.
						(10)Per diem and
			 expenses and funding
 (A)In generalA member of the Committee shall serve without compensation, but shall be reimbursed in accordance with section 5703 of title 5, United States Code, for reasonable travel costs and expenses incurred in performing duties as a member of the Committee.
 (B)FundingThe reimbursements made under subparagraph (A) shall be paid with the funds made available for grants under subsection (c).
							(11)Conflict of
 interestThe conflict of interest and recusal provisions set out in section 302(j) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(j)) shall apply to any decision by the Committee and to all members of the Committee as if each member of the Committee is an affected individual within the meaning of such section 302(j), except that in addition to the disclosure requirements of section 302(j)(2)(C) of such Act, (16 U.S.C. 1852(j)(2)(C)), each member of the Committee shall disclose any financial interest or relationship in an organization or with an individual that is applying for a grant under subsection (c) held by the member of the Committee, including an interest as an officer, director, trustee, partner, employee, contractor, agent, or other representative..
 (b)Role in approval of grantsSection 2(c)(3) of the Act of August 11, 1939 (15 U.S.C. 713c–3(c)(3)), is amended to read as follows:
				
 (3)No application for a grant under this subsection may be approved unless— (A)the Secretary is satisfied that the applicant has the requisite technical and financial capability to carry out the project; and
 (B)the application is selected for funding by the American Fisheries Advisory Committee under subsection (f)..
	
		1.Short
 titleThis Act may be cited as the American Fisheries Advisory Committee Act.
		2.American Fisheries Advisory Committee
 (a)EstablishmentSection 2 of the Act of August 11, 1939 (15 U.S.C. 713c–3) is amended by adding at the end the following:
				
					(f)American Fisheries Advisory Committee
 (1)DefinitionsIn this subsection: (A)CommitteeThe term Committee means the American Fisheries Advisory Committee established under paragraph (2).
 (B)Fishing communityThe term fishing community means harvesters, marketers, growers, processors, recreational fishermen, charter fishermen, and persons providing them with goods and services.
							(C)Marketing and
 promotionThe term marketing and promotion means an activity aimed at encouraging the consumption of seafood or expanding or maintaining commercial markets for seafood.
 (D)ProcessorThe term processor means any person in the business of preparing or packaging seafood (including seafood of the processor’s own harvesting) for sale.
 (E)SeafoodThe term seafood means farm-raised and wild-caught fish or shellfish harvested in the United States or by a United States flagged vessel for human consumption.
 (2)EstablishmentNot later than 90 days after the date of the enactment of the American Fisheries Advisory Committee Act, the Secretary shall establish 6 regions within the American Fisheries Advisory Committee as follows:
 (A)Region 1 shall consist of Alaska, Hawaii, the Commonwealth of the Northern Mariana Islands, and the Territories of Guam and American Samoa.
 (B)Region 2 shall consist of Maine, New Hampshire, Massachusetts, Rhode Island, and Connecticut. (C)Region 3 shall consist of Texas, Alabama, Louisiana, Mississippi, Florida, Arkansas, Puerto Rico, and territory of the Virgin Islands.
 (D)Region 4 shall consist of California, Washington, Oregon, and Idaho. (E)Region 5 shall consist of New Jersey, New York, Delaware, Maryland, Virginia, North Carolina, South Carolina, and Georgia.
 (F)Region 6 shall consist of Michigan, Minnesota, Wisconsin, Illinois, Indiana, Ohio, and Pennsylvania.
 (3)MembershipThe Committee shall be composed of the following members: (A)Regional representationEach of the regions listed in subparagraphs (A) through (F) of paragraph (2) shall be represented on the Committee by 3 members—
 (i)who are appointed by the Secretary; (ii)who reside in a State or territory in the region that the member will represent;
 (iii)of which— (I)one shall have experience as a seafood harvester;
 (II)one shall have experience as a processor; and (III)one shall have experience as a recreational fisher; and
 (iv)that are selected so that the members of the Committee have experience or expertise with as many seafood species as practicable.
 (B)At-large membersThe Secretary shall appoint to the Committee at-large members to ensure that the Committee fairly reflects the expertise and interest of the fishing community located in each region, as follows:
 (i)One individual with experience in mass market food distribution.
 (ii)One individual with experience in mass market food retail or food service.
 (iii)One individual with experience in the marketing of seafood.
 (iv)One individual with experience in growing seafood.
 (v)One individual with experience as a recreational fisher. (vi)One individual who is an employee of the National Marine Fisheries Service with expertise in fisheries research.
 (vii)One individual that represents the fisheries science community. (4)Member termsThe term for a member of the Committee shall be 3 years, except that the Secretary shall designate staggered terms for the members initially appointed to the Committee.
 (5)ResponsibilitiesThe Committee shall be responsible for— (A)identifying needs of the fishing community that may be addressed by a project funded with a grant under subsection (c);
 (B)developing the request for proposals for such grants; (C)reviewing applications for such grants; and
 (D)selecting applications for approval under subsection (c)(2)(B). (6)ChairThe Committee shall elect a chair by a majority of those voting, if a quorum is present.
 (7)QuorumA simple majority of members of the Committee shall constitute a quorum, but a lesser number may hold hearings.
						(8)Meetings
 (A)FrequencyThe Committee shall meet not more than 2 times each year. (B)LocationThe meetings of the Committee shall rotate between the geographic regions described under paragraph (2).
 (9)StaffThe Committee may employ staff as necessary. (10)Per diem and expenses and funding (A)In generalA member of the Committee shall serve without compensation, but shall be reimbursed in accordance with section 5703 of title 5, United States Code, for reasonable travel costs and expenses incurred in performing duties as a member of the Committee.
 (B)FundingThe reimbursements made under subparagraph (A) shall be paid with the funds made available for grants under subsection (c).
							(11)Conflict of
 interestThe conflict of interest and recusal provisions set out in section 302(j) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(j)) shall apply to any decision by the Committee and to all members of the Committee as if each member of the Committee is an affected individual within the meaning of such section 302(j), except that in addition to the disclosure requirements of section 302(j)(2)(C) of such Act, (16 U.S.C. 1852(j)(2)(C)), each member of the Committee shall disclose any financial interest or relationship in an organization or with an individual that is applying for a grant under subsection (c) held by the member of the Committee, including an interest as an officer, director, trustee, partner, employee, contractor, agent, or other representative..
 (b)Role in approval of grantsSection 2(c)(3) of the Act of August 11, 1939 (15 U.S.C. 713c–3(c)(3)), is amended to read as follows:
				
 (3)(A)No application for a grant under this subsection may be approved unless— (i)the Secretary is satisfied that the applicant has the requisite technical and financial capability to carry out the project;
 (ii)the Secretary evaluates the proposed project as to— (I)the selections of the Committee established in subsection (f);
 (II)soundness of design; (III)the possibilities of securing productive results;
 (IV)minimization of duplication with other fisheries research and development projects; (V)the organization and management of the project;
 (VI)methods proposed for monitoring and evaluating the success or failure of the project; and (VII)such other criteria as the Secretary may require; and
 (iii)the application selected for funding meets the proposal developed by the American Fisheries Advisory Committee under subsection (f).
 (B)JustificationIf the Secretary fails to provide funds to a grant selected by the Committee, the Secretary shall provide a written document to the Committee justifying the decision..
 3.Public availability of grants proposalsSection 2(c) of the Act of August 11, 1939 (15 U.S.C. 713c–3(c)) is amended by adding at the end the following:
			
 (6)Any person awarded a grant under this subsection shall make publicly available a title and abstract of the project to be carried out by the grant funds that serves as the public justification for funding the project that includes a statement describing how the project serves to enhance United States fisheries, including harvesting, processing, marketing, and associated infrastructures, if applicable..November 17, 2016Reported with an amendment